This is a petitory action in which is involved the title to a tract of land situated *Page 622 
on the Highland Road about 5 miles below the City of Baton Rouge in East Baton Rouge Parish, containing 34 acres more or less. Judgment was rendered in the District Court in favor of the defendants sustaining an exception of no cause of action and dismissing the suit of the plaintiffs at their costs.
In this Court the defendants have filed a motion to dismiss the appeal on the ground that the value of the property involved exceeds the sum of $2,000 and therefore the Court is without jurisdiction ratione materiae. In the alternative the motion is for the transfer of the appeal to the Supreme Court of the State. The motion is supported by the affidavits of two real estate agents engaged in the real estate business in the Parish of East Baton Rouge. By oral motion in open Court, Counsel for plaintiffs have acquiesced in the alternative motion and agree that the appeal should be transferred.
It is for these reasons now ordered, in accordance with the provisions of Act No. 19 of 1912, that the appeal in this case be transferred to the Supreme Court of the State within 60 days from the date of this order, otherwise to stand dismissed at the costs of the appellants.